Name: 84/79/EEC: Commission Decision of 21 December 1983 instituting in the prefecture of Evritania, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance;  regions of EU Member States
 Date Published: 1984-02-15

 Avis juridique important|31984D007984/79/EEC: Commission Decision of 21 December 1983 instituting in the prefecture of Evritania, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 044 , 15/02/1984 P. 0047 - 0050+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING IN THE PREFECTURE OF EVRITANIA , GREECE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 84/79/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED IN THE PREFECTURE OF EVRITANIA , GREECE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN EVRITANIA , GREECE 1 . TITLE PILOT ACTION COVERING THE WHOLE OF THE PREFECTURE OF EVRITANIA , IN CENTRAL GREECE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE MAIN AIMS OF THE ACTION ARE : ( A ) THE IMPLEMENTATION OF MEASURES TO IMPROVE THE CONDITIONS OF PRODUCTION ; ( B ) THE EXPLOITATION OF THE NATURAL POTENTIAL OF THE AREA , I . E . , AGRICULTURE , CRAFT INDUSTRY AND WINTER TOURISM . A FURTHER PURPOSE IS TO INVESTIGATE IMPLEMENTATION OF A DEVELOPMENT PLAN IN AN ESPECIALLY MOUNTAINOUS AND ISOLATED AREA AND COORDINATION BETWEEN MUNICIPAL , REGIONAL AND NATIONAL AUTHORITIES IN EXECUTING SCHEMES . 3 . THE AREA COVERED AND ITS GENERAL FEATURES THE AREA COVERED BY THE PILOT ACTION INCLUDES THE WHOLE AREA ( 1 871 KM2 ) OF THE PREFECTURE OF EVRITANIA . THIS IS A THINLY POPULATED , MOUNTAINOUS REGION ( POPULATION DENSITY 14 INHABITANTS PER KM2 , THE LOWEST OF ANY PREFECTURE IN GREECE ) WITH A POPULATION WHICH IS CONTINUALLY FALLING ( 1961 : 39 700 INHABITANTS ; 1971 : 29 500 INHABITANTS ; 1981 : 26 182 INHABITANTS ) . SOME 46 % OF THE TOTAL AREA OF THE PREFECTURE IS COVERED BY FOREST AND ONLY 5 % IS CULTIVABLE LAND . THE WHOLE PREFECTURE IS AN ISOLATED AREA , WITH LITTLE IN THE WAY OF ECONOMIC ACTIVITY . 4 . OPERATIONS BETWEEN DECEMBER 1983 AND DECEMBER 1985 , THE OPERATIONS LISTED BELOW ARE TO BE IMPLEMENTED : ( A ) AGRICULTURE - IRRIGATION OF FARMLAND IN FIVE COMMUNES , - IMPROVEMENT OF ROUGH GRAZING , - IMPROVEMENT OF GRASSLAND , - LIVESTOCK FARMING , - GENETIC IMPROVEMENT , - IMPROVEMENT OF THE CONDITIONS OF PRODUCT MARKETING AND DISTRIBUTION ; ( B ) INFRASTRUCTURE - CONSTRUCTION OF A SKI CENTRE ( WINTER TOURISM ) ; ( C ) SMALL AND MEDIUM-SIZED UNDERTAKINGS - INVESTMENTS ( SETTING UP A WOOD-PROCESSING CENTRE ) , - PROVISION OF JOINT SERVICES . 5 . TIMETABLE DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE THE MINISTRY FOR THE NATIONAL ECONOMY AND THE PREFECTURAL AUTHORITIES OF EVRITANIA ; THE EOMMEKH ( GREEK ORGANIZATION OF SMALL AND MEDIUM-SIZED INDUSTRY ) FOR THE SMUS . 7 . ESTIMATED COMMUNITY CONTRIBUTION AND SCHEDULE OF PAYMENTS FINANCING ESTIMATES : SEE FOLLOWING TABLE . PREPARATORY PILOT ACTION IN EVRITANIA , GREECE FINANCING ESTIMATES OPERATIONS * PAYMENTS TO BE MADE BY 31 DECEMBER 1984 * PAYMENTS TO BE MADE BY 31 DECEMBER 1985 * TOTAL IN DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU ( 1 ) * EXISTING INSTRUMENT ( 2 ) * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT ( 2 ) * BUDGETARY LINE 550 * * IN 1 000 ECU * % * IN 1 000 ECU * % * * IN 1 000 ECU * % * IN 1 000 ECU * % A . AGRICULTURE - IRRIGATION * - * - * - * - * - * 950 * 475 * 50 * - * - * - - ROUGH GRAZING * - * - * - * - * - * 800 * 400 * 50 * - * - * - - GRASSLAND * - * - * - * - * - * 123 * 41,2 ( 3 ) * 50 ( 3 ) * 14,2 * 50 ( 4 ) * 14,2 - LIVESTOCK FARMING * - * - * - * - * - * 240 * 60 * 25 * - * - * - - GENETIC IMPROVEMENT * - * - * - * - * - * 200 * - * - * 100 * 50 * 100 - MARKETING DISTRIBUTION OF PRODUCE * - * - * - * - * - * 41 * 20,5 * 50 * 4 * 10 * 4 B . INFRASTRUCTURE - SKI CENTRE * 500 * 200 * 40 * 175 * 35 * 1 988 * 795,2 * 40 * 696 * 35 * 871 C . SMUS - INVESTMENTS * 625 * - * - * 187,5 * 30 * 3 125 * 625 * 20 * 312,5 * 10 * 500 - PROVISION OF JOINT ADVISORY SERVICES * 100 * - * - * 70 * 70 * 100 * - * - * 40 * 40 * 110 TOTAL * 1 225 * 200 * - * 432,5 * - * 7 567 * 2 416,5 * - * 1 166,7 * - * 1 599,2 ( 1 ) 1 ECU = DR 81,3367 . ( 2 ) THE EXISTING INSTRUMENTS ARE THE ERDF , THE ESF OR THE EAGGF GUIDANCE SECTION . ( 3 ) UP TO A TOTAL PUBLIC EXPENDITURE OF 250 ECU PER HECTARE ( REGULATION ( EEC ) NO 1975/82 ) . ( 4 ) FOR THAT PART OF PUBLIC EXPENDITURE EXCEEDING 250 ECU PER HECTARE , THE AMOUNT IS 336 ECU PER HECTARE . NB : THE ESTIMATES GIVEN IN THE TABLE ARE SUBJECT TO REVISION . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE HELLENIC REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .